Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a PNA conjugate having the structure of Formula IC, classified in C12N 15/113.
II. Claims 13-17, drawn to a PNA oligomer having the structure of Formula IB, classified in C12N 15/113.
III. Claims 18-23, drawn to a conjugate having the structure of Formula I or II, classified in G01N 33/6857.
The inventions are independent or distinct, each from the other because:
Inventions of groups I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have different structures and therefore require different searches and corresponding examinations.  A search for one compound with certain structural requirements would not necessarily return art against another compound that has different structural requirements.  For example, Groups I and II require different structures, each requiring a different search and corresponding examination.  A search 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over 
This application contains claims directed to the following patentably distinct species:
Claims 1 and 18: antibody or nucleic acid.
No claim is generic.

Claims 1, 7, 13, and 18: branched or unbranched, linear or cyclic, substituted or unsubstituted, saturated or unsaturated
No claim is generic.  Applicant is required to elect one species for the linker and one species for Y.

Claims 1, 13, and 18: biotin, an enzyme, a chromogen, a fluorophore, a hapten, or a mass spectrometry tag.
No claim is generic.

Claim 7: a bond, O, S, or N(Rc)(Rd);
No claim is generic. 


Claim 7: Ra and Rb are independently H, a C1-C4 alkyl group, F, Cl, or N(Rc)(Rd).
No claim is generic.  Applicant is required to elect one species for Ra and one species for Rb. 

Claim 7: Rc and Rd are independently CFL or H.
No claim is generic.  Applicant is required to elect one species for Rc and one species for Rd.

Claim 17: a photocleavable group or a chemically cleavable group.
Claim 13 is generic.

Claim 18: Formula (I) or Formula (II).
No claim is generic.

Claim 18: a peptide nucleic acid sequence, an uncharged DNA sequence, or a DNA sequence comprising charged and uncharged bases.
No claim is generic.

The species are independent or distinct because each of the binding entities have a different structure and act via different mechanisms; each of the structural requirements introduce a different structure into the compound, each requiring a different search and corresponding examination.  Each of the different structural requirements result in a different compound that is processed differently within a cell. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/Amy H Bowman/
Primary Examiner, Art Unit 1635